Case: 2:20-mj-00223-CMV Doc #: 1 Filed: 03/19/20 Page: 1 of 21 PAGEID #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant OME PY

RICHARD WAST

UNITED STATES DISTRICT COURT CLERK OF ¢ clues

 

for the 229 HER 1S PA 2 16
Southern District of Ohio
vs SF nov ELE CaRT
In the Matter of the Search of ) Spe PN DES ERY
Briefly describe th tob hed “a =
Or re ee 3 ower 7. 20 ng ARS
LG cellular telephone seized under FCSO case number ng
#19-1180, offense #1-20-743, item #4, currently secured )

with HSI, 170 N. High St, suite 206, Columbus, OH
APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A (incorporated by reference)

located in the Southern District of Ohio , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B (incorporated by reference)

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
iM evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
(7 property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.
The search is related to a violation of:

Code Section Offense Description

21 U.S.C, 841 and 846 Conspiracy to possess with intent to distribute controlled substances

The application is based on these facts:
See attached Affidavit.

ot Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

LY

WA Applicant’s signature
“Ryan Marvich, Special Agent HSI
Printed name and title

Sworn to before me and signed in my presence.

Date: 3-14-20 YSJud

 

Judge's signature

City and state: Columbus, Ohio Chelsey M. Vascura, U.S. Magistrate Judge

 

 

Printed name and title
Case: 2:20-mj-00223-CMV Doc #: 1 Filed: 03/19/20 Page: 2 of 21 PAGEID #: 2

ATTACHMENT A

The property to be searched is identified as a LG cellular telephone seized under Franklin
County Sheriff's Office case number #19-1180, offense #1-20-743, item #4, currently secured
with HSI, 170 N. High St, suite 206, Columbus, Ohio 43215, This warrant authorizes the
forensic examination of the Device for the purpose of identifying the electronically stored

information described in Attachment B.
Case: 2:20-mj-00223-CMV Doc #: 1 Filed: 03/19/20 Page: 3 of 21 PAGEID #: 3

ATTACHMENT B

i, All records on the Device described in Attachment A that relate to violations of

21 U.S.C. §§ 841 and 846 and involve Lashawn White since February 2019, including:
a. lists of customers and related identifying information;

b. types, amounts, and prices of drugs trafficked as well as dates, places, and

amounts of specific transactions;

¢. any information related to sources of drugs (including names, addresses, phone

numbers, or any other identifying information);

d. any information recording Lashawn White’s schedule or travel from February

2019 to the present;

e. all bank records, checks, credit card bills, account information, and other financial

records.

2. Evidence of user attribution showing who used or owned the Device at the time
the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, and browsing history;

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.
Case: 2:20-mj-00223-CMV Doc #: 1 Filed: 03/19/20 Page: 4 of 21 PAGEID #: 4

THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

IN THE MATTER OF THE SEARCH OF A

LG CELLULAR TELEPHONE, FCSO CASE

#19-1180, OFFENSE #1-20-743, ITEM #4, fr). ~
CURRENTLY SECURED WITH HSL 170 N. | Case No. A ; RO - ny “BaD
HIGH ST, SUITE 206, COLUMBUS, OHIO NV

43215

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

I, Ryan Marvich, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search warrant authorizing the examination of property—an
electronic device—which is currently in law enforcement possession, and the extraction from

that property of electronically stored information described in Attachment B.

2. Your Affiant is a sworn Special Agent with the United States Department of
Homeland Security (DHS), U.S. Immigration and Customs Enforcement (ICE), Homeland
Security Investigations (HSI). Your Affiant has been a Special Agent within DHS since the
Department’s creation in May 2003. Your Affiant has been assigned to the HSI Columbus office
since February 2008, where your Affiant has been involved with narcotics investigations. Prior
to becoming a Special Agent with HSI, your Affiant served as an Officer with the United States
Secret Service, Uniformed Division beginning in January 1998. In June 1999, your Affiant

accepted a position as a Special Agent with the United States Secret Service. In May 2003, your
Case: 2:20-mj-00223-CMV Doc #: 1 Filed: 03/19/20 Page: 5 of 21 PAGEID #: 5

Affiant transferred employment to become a Special Agent with the United States Customs
Service (USCS). In 2003, under the creation of the Department of Homeland Security, various
components, including criminal investigators/special agents, with the USCS were merged with
components, including criminal investigators/special agents, from the United States Immigration
and Naturalization Service (INS) and formed U.S. Immigration and Customs Enforcement (ICE).
Since then, criminal investigators/special agents and all related investigative functions of ICE
have been moved into Homeland Security Investigations (HSD within ICE.

3. Your Affiant is familiar with the operation of illegal drug trafficking
organizations in central Ohio and how these drug traffickers utilize cellular telephones and other

computer equipment in furtherance of their drug trafficking activity.

4, This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.
IDENTIFICATION OF THE DEVICE TO BE EXAMINED

5. The property to be searched is identified as a LG cellular telephone seized under
Franklin County Sheriff's Office case number #19-1180, offense #1-20-743, item #4, currently
secured with HSI, 170 N. High St, Suite 206, Columbus, Ohio 43215. The applied-for warrant
would authorize the forensic examination of the Device for the purpose of identifying

electronically stored data particularly described in Attachment B.

PROBABLE CAUSE

6. On February 12, 2019, investigators with Homeland Security Investigations (HSD)

and the Franklin County Sheriffs Office (FCSO) encountered Ruben Rodriguez Jr. who was
Case: 2:20-mj-00223-CMV Doc #: 1 Filed: 03/19/20 Page: 6 of 21 PAGEID #: 6

found to be in possession of two kilograms of cocaine. Investigators originally located Ruben
Rodriguez Jr. on February 11, 2019 while they were conducting routine surveillance at a Red
Roof Inn located at 4530 West Broad Street, Columbus. At that time, investigators observed a
silver Ford Fusion bearing Texas license plate KZB9897 parked in the Red Roof Inn parking lot.
Upon running this license plate in law enforcement databases, investigators learned that this
vehicle was registered to a Michael Rene Ponce in Buda, Texas. Investigators also learned that
Ponce was arrested in March 2008 in Austin, Texas as part of a large heroin conspiracy case
involving over a dozen other co-conspirators. Ponce was subsequently convicted for violation of
Title 21 USC Section 846 (conspiracy to possess with the intent to distribute heroin) and was
sentenced to 57 months in federal prison. The law enforcement databases also showed no
connections to Ponce and any individuals in Ohio.

7. Investigators began surveillance on the Ford Fusion on February 11, 2019.
Investigators observed that the car was driven by a male, later identified as Ruben Rodriguez Jr.,
and a female companion, later identified as Beslin Peraza, carried out various activities during
the day. The two ate lunch at a Bob Evans Restaurant located at 4331 West Broad Street,
Columbus, Ohio, They shopped at a Walmart near Hilliard Rome Road in Columbus. They then
went to see a movie at the AMC Starplex Columbus 10 located at 5275 Westpointe Plaza Drive,
Columbus, Ohio. Given the background of Rodriguez, and the history of the car, investigators
suspected that the two individuals were making attempts to “kill time” which can be indicative as
to drug activity, specifically awaiting delivery of possible drug proceeds, While Rodriguez and
Peraza were inside the Walmart, FCSO Deputy Rob McKee ran his canine “Gator” around the
silver Ford Fusion while it was parked in the Walmart parking lot. Gator gave a positive alert to

the presence of narcotics inside the silver Ford Fusion. Eventually, Rodriguez and Peraza

3
Case: 2:20-mj-00223-CMV Doc #: 1 Filed: 03/19/20 Page: 7 of 21 PAGEID #: 7

checked into a different hotel, the La Quinta Inn and Suites located on 5510 Trabue Road,
Columbus, Ohio.

8. On February 12, 2019, investigators re-established surveillance on Rodriguez and
Peraza as they traveled to 121 Stevens Avenue, Columbus, Ohio. Upon arriving, Rodriguez was
observed entering this residence where he remained for approximately ten minutes. Following
his departure from this residence, a deputy with FCSO conducted an investigative traffic stop on
the vehicle Rodriguez was driving. During this traffic stop, a Franklin County canine gave a
positive alert to the presence of narcotic inside the vehicle. During a subsequent search of the
vehicle, approximately 2.0 kilograms of cocaine and $30,006.00 in U.S. currency were
discovered. In a subsequent post-Miranda interview, Rodriguez stated that he was in Columbus
for the purpose of overseeing the arrival of cocaine and heroin that was being sent to individuals
at 121 Stevens Avenue, Columbus, Ohio. He admitted that the cocaine in his car had been sent to
these individuals at 121 Stevens Avenue approximately 1-2 weeks ago, and he came to
Columbus at that time to make sure these individuals received this cocaine. After they received
this cocaine he went back to Texas. A short time later he learned that these individuals were not
happy with the quality of the cocaine, so he was sent back up to Columbus. When he arrived this
time in Columbus, around February 9, 2019, he was directed by his boss in Mexico to retrieve
the cocaine that was already delivered and to oversee the arrival of approximately 2 kilograms of
heroin that was arriving via UPS. According to Rodriguez, when he was inside the residence
located at 121 Stevens Avenue, Columbus, Ohio, he stated that he saw the 2 kilograms of heroin
that was sent. It was at this time the individuals at this residence paid him a partial payment of
approximately $30,000 for this heroin. This was the money seized by investigators during the

traffic stop on his vehicle. Ruben Rodriguez Jr. was arrested on federal drug conspiracy charges,
4
Case: 2:20-mj-00223-CMV Doc #: 1 Filed: 03/19/20 Page: 8 of 21 PAGEID #: 8

specifically conspiracy to distribute heroin, at that time. He has subsequently been convicted of
this charge in the Southern District of Ohio. Additionally, investigators have learned that an
individual named Lashawn White rented 121 Stevens Avenue on August 30, 2017 and was still
renting this residence through January 2020

9. Additionally, investigators have learned that Lashawn White was arrested by the
Ohio Highway Patrol (OHP) on April 1, 2018 after a traffic stop on Livingston Avenue in
Columbus, Ohio. During this traffic stop, troopers found a small amount of cocaine in the vehicle
and White had a loaded handgun under his thigh while seated in the driver’s seat. According to
the arresting OHP trooper, when the handgun was found, White stated that if they seized his gun,
he would just get another one because he lives on Stevens Avenue. White was arrested at that
time. He subsequently was released from custody pending further court hearings.

10. On September 13, 2019, the Franklin County Sheriff's Office narcotics unit
received an anonymous tip concerning suspected drug activity at 121 Stevens Avenue,
Columbus, Ohio. In this tip, the caller stated that this residence receives heavy drug traffic all
day and night. The individuals believed to be receiving the drugs enter the residence using the
back door. Additionally, the caller stated that a U-Haul and a box van (later identified as a box
truck, a blue 1994 GMC box truck with Ohio license plate PKU4756, registered to Rich Forever
Investments LLC) are also used at the residence as part of the drug activity.

11. Through November 4, 2019 through November 7, 2019, investigators conducted
surveillance on 121 Stevens Avenue, Columbus, Ohio. During this surveillance, investigators
observed constant activity at the residence. On every day of surveillance, investigators observed
multiple individuals arriving at the residence and entering through the rear door and occasionally

the front door. Once inside the residence, these individuals remained for short periods of time.

5
Case: 2:20-mj-00223-CMV Doc #: 1 Filed: 03/19/20 Page: 9 of 21 PAGEID #: 9

Based upon the training and experience of investigators, investigators know this type of activity
is consistent with individuals purchasing narcotics. Investigators also observed a box truck
parked in the rear of the residence, matching the description of “box van” in the previous tip to
FCSO. The front of this vehicle could easily be described as a van or a truck. This vehicle was
actually a blue 1994 GMC box truck with Ohio license plate PKU4756, registered to Rich
Forever Investments LLC. According to the Ohio Secretary of State, Rich Forever Investments
LLC, is run by a Stephanie Bouphavong and Larry Williams Jr. Investigators did observe a lot of
pedestrian activity around this box truck during the surveillance. Investigators also observed
individuals near the back door of this residence that were standing still near the truck and looking
around the area, acting consistent with what investigators believed to be lookouts.

12. On November 4, 2109, surveillance units observed a Honda Civic with California
license plate 7PKZ470 arrive at 121 Stevens Avenue. This vehicle is registered to Stephanie 8.
Bouphavong, 1021 East Sarazen Ave, Fresno, California. A white female, matching the driver’s
license photograph of Stephanie Bouphavong, was observed exiting the Honda Civic and
entering the front door of 121 Stevens Avenue. Further surveillance over the next few days
observed Bouphavong at this residence on numerous instances.

13. Using various law enforcement databases, investigators found the most current
address for Stephanie Bouphavong as 4594 Ava Point, Hilliard, Ohio. Additionally, law
enforcement databases show Bouphavong’s Honda Civic with California license plate 7PKZ470
in the area of both 121 Stevens Avenue, Columbus, Ohio and 4594 Ava Point, Hilliard, Ohio on
numerous occasions.

14. | On November 5, 2019, investigators observed Stephanie Bouphavong as she

arrived at her residence located at 4594 Ava Point Hilliard, Ohio.

6
Case: 2:20-mj-00223-CMV Doc #: 1 Filed: 03/19/20 Page: 10 of 21 PAGEID #: 10

15. On September 30, 2019, investigators identified a residence located at 2849 Drew
Heights Place, apartment #206, Reynoldsburg, Ohio 43068 that they believed was being used as
a possible “stash house” for storage and distribution of narcotics that was being supplied by
individuals associated with the Latin Kings street gang in Chicago, Illinois. While investigators
established 24-hour surveillance on this residence from October 18, 2019 through November 6,
2019, investigators observed that no one actually resided at this residence. Investigators did
observe Lashawn White frequent this residence on numerous occasions while bringing boxes and
bags into and out of this residence. On November 6, 2019, investigators observed a black male,
later identified as Kenneth Charles Burnett, entering the apartment at approximately 12:45am
and staying inside the residence until 9:00am. Burnett was observed carrying a black backpack
as he arrived and left the apartment.

16. On November 14, 2019, investigators executed a State of Ohio search warrant on
the residence located at 121 Stevens Avenue, Columbus, Ohio. Upon executing this search
watrant, investigators located numerous individuals inside the residence including Larry
Williams Jr., who is the co-owner of Rich Forever Investments LLC with Stephanie
Bouphavong. Found and seized from inside this residence were 210.85 grams of propanamide
(fentanyl) or a mixture containing fentanyl, 19.79 grams of meth, 115.43 grams of cocaine and
8.35 grams of heroin and five firearms. These drugs were packed for individual sale and it was
apparent to investigators that this residence was being used as a selling point for numerous kinds
of narcotics. Many on the individuals located inside this residence were identified as narcotics
users, while it was apparent to investigators that two individuals were in charge of selling the
narcotics, including Larry Williams Jr. and Jeffrey Mason Ford. These two individuals appeared

to be the ones living in the two bedrooms of the residence. Both bedrooms contained numerous

7
Case: 2:20-mj-00223-CMV Doc #: 1 Filed: 03/19/20 Page: 11 of 21 PAGEID #: 11

narcotics packaged for individual sale and marked with bright multi-colored round stickers
which showed the price and type of drug for sale. For example, investigators found a small clear
baggie which contained clear crystal substance, believed to be methamphetamines. On this
baggie there was a green round sticker with “ice $10” printed in ink on it. There were many other
clear baggies with other types of suspected narcotics found throughout the residence and most of
these had similar stickers and markings on them identifying the type of narcotics and price. The
narcotics were stored in metal cash boxes. Some of these cash boxes were black metal with a
gray tray. The tray is made to hold coins while the cash would be placed under the tray, however
at this residence investigators found narcotics and narcotic residue in the tray made to hold coins.

17. Following the execution of this search warrant, investigators obtained information
from a Confidential Source (CS#1) that had direct knowledge of the activities at 121 Stevens
Avenue. According to CS#1, Stephanie Bouphavong would come to 121 Stevens Avenue every
day to retrieve the money that had been collected that day from the sale of the narcotics. CS#1
stated that Stephanie Bouphavong would then take the money to her house for storage. CS#1
stated that approximately $2,000-$3,000 profit would be made every day at 121 Williams Ave
which Stephanie Bouphavong would pick up. CS#1 also stated that Stephanie Bouphavong takes
care of Larry William’s children.

18. On November 19, 2019, at approximately 8:20pm, HSI Special Agent Raterman
observed Stephanie Bouphavong’s Honda Civic with California license plate 7PKZ470 and the
box truck, a blue 1994 GMC box truck, believed to be the “box van” previously described in the
tip to FCSO, with Ohio license plate PKU4756, registered to Rich Forever Investments LLC,

both parked immediately in front of 4594 Ava Point, Hilliard, Ohio.
Case: 2:20-mj-00223-CMV Doc #: 1 Filed: 03/19/20 Page: 12 of 21 PAGEID #: 12

19. On November 21, 2019, at approximately 8:00am, investigators executed a State
of Ohio search warrant at 4594 Ava Point, Hilliard, Ohio. Prior to executing this search warrant,
investigators observed Stephanie Bouphavong’s Honda sedan with California license plate
7PKZ470 parked immediately in front of 4594 Ava Point. Additionally, the blue box truck
bearing Ohio license plate PKU4756, registered to Rich Forever Investments, also parked in
front of the residence.

20. On November 21, 2019, at approximately 7:15am, investigators observed
Stephanie Bouphavong exit 4594 Ava Point, Hilliard, Ohio and enter her Honda sedan with
California license plate 7PKZ470. Investigators also observed a female, approximately 16 years
old, exit the residence and enter the passenger side of Bouphavong’s vehicle, Investigators
conducted surveillance on this vehicle as it departed the residence and eventually dropped the
passenger off at South High School, 1160 Ann Street, Columbus, Ohio. After dropping off the
passenger, Bouphavong drove her vehicle back to 4594 Ava Point, Hilliard, Ohio. Upon arriving
at her residence, investigators approached her vehicle, identified themselves as law enforcement
and explained to Bouphavong that they had a warrant to search her residence. Bouphavong
provided her keys to her residence to investigators at that time. When investigators explained
that they would like to ask Bouphavong some questions, she explained that she wouldn’t speak
with investigators without an attorney being present.

21. During the execution of this search warrant, some of the items found by
investigators were as follows: a kilo press, 732.22 grams of propanamide, also known as
fentanyl, 100.01 grams of cocaine , bundles of U.S. currency totaling $5,519.00, a Raven Arms
MP25 .25 caliber pistol SN: 1847463, a Ruger P94 9mm caliber pistol SN: 308-53444 and a

stolen pink Ruger LCP. 380 caliber pistol SN: 371378008. These narcotics, the currency and the
9
Case: 2:20-mj-00223-CMV Doc #: 1 Filed: 03/19/20 Page: 13 of 21 PAGEID #: 13

firearms were all located in the master bedroom closet. Stephanie Bouphavong’s U.S. Passport
(full name: Stephanie Sounary Bouphavong) was also found in this closet. The fentany] and the
cocaine were field tested using a Tru Narc portable chemical analyzer, which provides field-
based identification of unknown chemicals to include narcotics. It utilizes Raman spectroscopy
and provides a real time report of its findings. The Tru Narc gave a positive alert to the presence
of the fentanyl and cocaine. Also found during the execution of this search warrant was a
manual kilo press located on the floor of the master bedroom. Investigators know that kilo
presses are often used by narcotics traffickers to package narcotics into tight bricks usually after
“cutting” the narcotics with other “cutting” agents such as backing powder. This can, for
example, make one kilogram of a narcotic mixture into two kilograms of a less concentrated
mixture of the narcotic.

22. During a search of Stephanie Bouphavong’s Honda sedan with California license
plate 7PKZ470, investigators found in the trunk two metal cash boxes that were some of the
same type of cash boxes that were found to contain the narcotics at 121 Stevens Avenue on
November 14, 2019. These cash boxes were black metal with a gray tray. The tray is made to
hold coins while the cash would be placed under the tray. Additionally, investigators found the
same type of round colorful stickers that were used on the baggies of narcotics at 121 Stevens
Avenue, Columbus, Ohio as well as a digital scale and a security camera system.

23. On November 25, 2019, investigators provided a subpoena to the management of
The Groves apartment complex which is the management for 4594 Ava Point, Hilliard, Ohio.
This subpoena requested all information related to the application and lease of 4594 Ava Point,
Hilliard, Ohio. According to the paperwork provided by The Groves management, Stephanie

Sounary Bouphavong rented this unit on May 13, 2019 and the lease was for 13 months.
10
Case: 2:20-mj-00223-CMV Doc #: 1 Filed: 03/19/20 Page: 14 of 21 PAGEID #: 14

Bouphavong was paying $1,241.00 per month for this apartment. Bouphavong provided her
current employer for the application as AT&T, 1021 East Sarazen Avenue, Fresno, California.
Stephanie Bouphavong was the only person on this lease.

24. On November 21, 2019, at approximately 8:42am, investigators executed a State
of Ohio search warrant at 669 South Kellner Drive, Columbus, Ohio. It had been determined that
this was the residence of Lashawn White after he sold cocaine to a Whitehall Police Department
confidential informant. Lashawn White was the only person found to be inside the residence
during the execution of this search warrant. Some of the items found by investigators during this
search were as follows: 484.44 grams of a mixture of propanamide (fentanyl) and Tramadol,
9.46 grams of fentanyl, 18.14 grams of cocaine, 23.71 grams of a mixture of heroin and fentany],
3 pistols, one sawed-off shotgun, and approximately $20,363.00 in U.S. currency. Lashawn
White was found to be the only person present inside this residence when this search warrant was
executed.

25. On November 21, 2019, investigators executed a State of Ohio search warrant on
at 2849 Drew Heights Place, apartment #206, Reynoldsburg, Ohio 43068. There was no one
found to be inside this residence upon the execution of the search warrant. During this search
warrant investigators located numerous empty wrappers which appeared to be wrappers for
kilogram quantities of narcotics. On January 7, 2020, the Central Ohio Regional Crime Lab
reported that thirteen (13) of the fifteen (15) packages seized from 2849 Drew Heights Place,
Unit #206, Reynoldsburg, Ohio were found to contain methamphetamine residue. Based upon
the training and experience of investigators and the size and shape of the empty wrappers,
investigators believe that this was in fact 15 kilograms of methamphetamine that had been

distributed prior to the execution of the search warrant on the residence. Also found during the

11
Case: 2:20-mj-00223-CMV Doc #: 1 Filed: 03/19/20 Page: 15 of 21 PAGEID #: 15

execution of this search warrant was .70 grams of a mixture containing fentany] and inside the
master bedroom was located four cellular telephones including the target cellphone, a LG
cellular telephone seized under Franklin County Sheriff's Office case number #19-1180, offense
#1-20-743, item #4.

26. Based upon your Affiant’s training and experience, your Affiant knows that drug
traffickers often use their cell phones which they maintain dominion and control over in the
commission of their offense. Similarly, your Affiant also knows that these tndividual’s cellular
telephones can contain evidence such as telephone numbers reflecting names, and addresses of
co-conspirators, and other associates as well as text messages, maps and photographs that could
be considered as evidence of the offense under investigation.

27. The Device is currently in the lawful possession of Homeland Security
Investigations, after it was seized by investigators following the execution of the search warrant
at 2849 Drew Heights Place, Unit #206, Reynoldsburg, Ohio. Therefore, while investigators
might already have all necessary authority to examine the Device, I seek this additional warrant
out of an abundance of caution to be certain that an examination of the Device will comply with
the Fourth Amendment and other applicable laws.

28. The Device is currently in storage with Homeland Security Investigations, 170 N.
High St, Suite 206, Columbus, Ohio 43215. In my training and experience, I know that the
Device has been stored in a manner in which its contents are, to the extent material to this
investigation, in substantially the same state as they were when the Device first came into the

possession of the Whitehall Police Department and the Franklin County Sheriff's Office.

12
Case: 2:20-mj-00223-CMV Doc #: 1 Filed: 03/19/20 Page: 16 of 21 PAGEID #: 16

TECHNICAL TERMS

29. Based on my training and experience, I use the following technical terms to

convey the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data communication
through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones. A wireless telephone usually contains a “call
log,” which records the telephone number, date, and time of calls made to and
from the phone. In addition to enabling voice communications, wireless
telephones offer a broad range of capabilities. These capabilities include: storing
names and phone numbers in electronic “address books;” sending, receiving, and
storing text messages and e-mail; taking, sending, receiving, and storing still
photographs and moving video; storing and playing back audio files; storing
dates, appointments, and other information on personal calendars; and accessing
and downloading information from the Internet. Wireless telephones may also
include global positioning system (“GPS”) technology for determining the

location of the device.

b. Digital camera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic film. Digital cameras use a
variety of fixed and removable storage media to store their recorded images.

Images can usually be retrieved by connecting the camera to a computer or by

13
Case: 2:20-mj-00223-CMV Doc #: 1 Filed: 03/19/20 Page: 17 of 21 PAGEID #: 17

connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard
drives. Most digital cameras also include a screen for viewing the stored images.

This storage media can contain any digital data, including data unrelated to

photographs or videos.

c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a
handheld digital storage device designed primarily to store and play audio, video,
or photographic files. However, a portable media player can also store other
digital data. Some portable media players can use removable storage media.
Removable storage media include various types of flash memory cards or
miniature hard drives. This removable storage media can also store any digital
data. Depending on the model, a portable media player may have the ability to
store very large amounts of electronic data and may offer additional features such

as a calendar, contact list, clock, or games.

d. GPS: A GPS navigation device uses the Global Positioning System to display its
current location. It often contains records the locations where it has been. Some
GPS navigation devices can give a user driving or walking directions to another
location. These devices can contain records of the addresses or locations involved
in such navigation. The Global Positioning System (generally abbreviated
“GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite
contains an extremely accurate clock. Each satellite repeatedly transmits by radio

a mathematical representation of the current time, combined with a special

14
Case: 2:20-mj-00223-CMV Doc #: 1 Filed: 03/19/20 Page: 18 of 21 PAGEID #: 18

30.

sequence of numbers. These signals are sent by radio, using specifications that

are publicly available. A GPS antenna on Earth can receive those signals. When
a GPS antenna receives signals from at least four satellites, a computer connected
to that antenna can mathematically calculate the antenna’s latitude, longitude, and

sometimes altitude with a high level of precision.

PDA: A personal digital assistant, or PDA, is a handheld electronic device used
for storing data (such as names, addresses, appointments or notes) and utilizing
computer programs. Some PDAs also function as wireless communication
devices and are used to access the Internet and send and receive e-mail. PDAs
usually include a memory card or other removable storage media for storing data
and a keyboard and/or touch screen for entering data. Removable storage media
include various types of flash memory cards or miniature hard drives. This
removable storage media can store any digital data. Most PDAs run computer
software, giving them many of the same capabilities as personal computers. For
example, PDA users can work with word-processing documents, spreadsheets,
and presentations. PDAs may also include global positioning system (“GPS”)

technology for determining the location of the device.

Based on my training, experience, I know that the Device has capabilities that

allow it to serve as a wireless telephone, digital camera, portable media player, GPS navigation

device, and PDA. In my training and experience, examining data stored on devices of this type

can uncover, among other things, evidence that reveals or suggests who possessed or used the

device.

15
Case: 2:20-mj-00223-CMV Doc #: 1 Filed: 03/19/20 Page: 19 of 21 PAGEID #: 19

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

31. Based on my knowledge, training, and experience, I know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.

32. Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct
evidence of the crimes described on the warrant, but also forensic evidence that establishes how
the Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Device because:

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a

file (such as a paragraph that has been deleted from a word processing file).

b. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw

conclusions about how electronic devices were used, the purpose of their use, who

used them, and when.

16
Case: 2:20-mj-00223-CMV Doc #: 1 Filed: 03/19/20 Page: 20 of 21 PAGEID #: 20

33.

d. The process of identifying the exact electronically stored information on a storage

medium that is necessary to draw an accurate conclusion is a dynamic process.
Electronic evidence is not always data that can be merely reviewed by a review
team and passed along to investigators. Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual

information necessary to understand other evidence also falls within the scope of

the warrant.

Further, in finding evidence of how a device was used, the purpose of its use, who

used it, and when, sometimes it is necessary to establish that a particular thing is

not present on a storage medium.

Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the device consistent

with the warrant. The examination may require authorities to employ techniques, including but

not limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.

34.

Manner of execution. Because this warrant seeks only permission to examine a

device already in law enforcement’s possession, the execution of this warrant does not involve

the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.

17
Case: 2:20-mj-00223-CMV Doc #: 1 Filed: 03/19/20 Page: 21 of 21 PAGEID #: 21

CONCLUSION

35. I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Device described in Attachment A to seek the items described

in Attachment B.

Respectfully submitted,

eT
Ryan Marvich

Special Agent
Homeland Security Investigations

Subscribed and sworn to before me
on March 19, 2020:

boon >

Chelsey M. Vascura
U.S. Magistrate Judge

18
